               Case 3:21-cr-00069-RS Document 25 Filed 09/13/21 Page 1 of 2



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     SOPHIA WHITING
 3
     Assistant Federal Public Defender
 4   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Sophia_Whiting@fd.org
 7

 8   Counsel for Defendant POLANCO
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 21-0069 RS
15                      Plaintiff,                         STIPULATION AND ORDER TO
                                                           CONTINUE SENTENCING HEARING
16              v.
17      SAMUEL POLANCO,
18                      Defendant.
19

20

21           Samuel Polanco is scheduled to appear for sentencing on Tuesday, October 19, 2021 at
22   9:30 a.m. In July, a potential conflict was brought to defense counsel’s attention. Potential
23   conflict counsel was identified and scheduled to meet with Mr. Polanco via videoconference at
24   Santa Rita Jail. However, unfortunately, throughout August and the beginning of September,
25   scheduled meetings were repeatedly cancelled due to Mr. Polanco’s placement in quarantine.
26   The presentence investigation report draft is due soon. The parties therefore jointly request to
27   continue the hearing in the above-captioned matter to December 14, 2021 at 9:30 a.m. or as
28   soon thereafter the Court is available.

     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER
               Case 3:21-cr-00069-RS Document 25 Filed 09/13/21 Page 2 of 2



 1           The parties stipulate and agree that the ends of justice served by excluding the time
 2   through December 14, 2021 from computation under the Speedy Trial Act outweigh the best
 3   interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
 4           Thus, the parties stipulate, and the Court finds and holds, the sentencing hearing on
 5   October 19, 2021, is continued to December 14, 2021.
 6

 7
             IT IS SO STIPULATED.
 8

 9
                       September 13, 2021                  STEPHANIE HINDS
10                     Dated                               Acting United States Attorney
                                                           Northern District of California
11

12                                                                   /S
                                                           JOSEPH TARTAKOVSKY
13                                                         Assistant United States Attorney
14

15
                      September 13, 2021                   GEOFFREY HANSEN
16                    Dated                                Acting Federal Public Defender
                                                           Northern District of California
17
                                                                     /S
18
                                                           SOPHIA WHITING
19                                                         Assistant Federal Public Defender

20

21
             IT IS SO ORDERED.
22

23

24           September 13, 2021
             ___________________                   _____________________________________
25           Dated                                 HON. RICHARD SEEBORG
                                                   United States District Judge
26

27

28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 2
